
	
		II
		Calendar No. 652
		110th CONGRESS
		2d Session
		S. 1921
		[Report No. 110–300]
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Webb (for himself,
			 Mr. Sessions, Ms. Landrieu, Mr.
			 Pryor, Mr. Cornyn,
			 Mr. Bunning, Mr. Lott, Mr.
			 Cardin, Mr. Warner,
			 Mrs. Lincoln, Mr. Burr, Mrs.
			 Hutchison, Mr. Alexander,
			 Mr. Durbin, Mrs. McCaskill, Mrs.
			 Clinton, Mr. Corker,
			 Mr. Whitehouse, Mr. Chambliss, Mr.
			 Martinez, Ms. Mikulski,
			 Mr. Shelby, Mr.
			 Cochran, Mr. Kerry,
			 Mr. Vitter, Mr.
			 Inhofe, Mr. Lieberman,
			 Mr. Obama, Mr.
			 Isakson, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the American Battlefield Protection Act of 1996
		  to extend the authorization for that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civil War Battlefield Preservation Act
			 of 2007.
		2.Findings and
			 Purposes
			(a)FindingsCongress
			 finds the following:
				(1)Civil War
			 battlefields provide a means for the people of the United States to understand
			 a tragic period in the history of the United States.
				(2)According to the
			 Report on the Nation’s Civil War Battlefields, prepared by the Civil War Sites
			 Advisory Commission, and dated July 1993, of the 384 principal Civil War
			 battlefields—
					(A)almost 20 percent
			 are lost or fragmented;
					(B)17 percent are in
			 poor condition; and
					(C)60 percent have
			 been lost or are in imminent danger of being fragmented by development and lost
			 as coherent historic sites.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to act quickly and proactively to preserve
			 and protect nationally significant Civil War battlefields through conservation
			 easements and fee-simple purchases of those battlefields from willing sellers
			 at fair market value;
				(2)to create
			 partnerships among State and local governments, regional entities, and the
			 private sector to preserve, conserve, and enhance nationally significant Civil
			 War battlefields; and
				(3)to prepare our Nation for the upcoming
			 sesquicentennial commemoration of the Civil War, 2011 through 2015, which is
			 expected to stimulate renewed interest in the conflict and generate
			 unprecedented visitation to preserved Civil War battlegrounds.
				3.Authorization
			 extendedThe American
			 Battlefield Protection Act of 1996 (16 U.S.C. 469k) is amended—
			(1)in subsection
			 (d)(7)(A), by striking fiscal years 2004 through 2008 and
			 inserting fiscal years 2009 through 2013; and
			(2)in subsection (e),
			 by striking September 30, 2008 and inserting September
			 30, 2013 .
			
	
		1.Short titleThis Act may be cited as the Civil
			 War Battlefield Preservation Act of 2008.
		2.Authorization
			 extendedThe American
			 Battlefield Protection Act of 1996 (16 U.S.C. 469k) is amended—
			(1)in subsection (d)(7)(A),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
			(2)by striking subsection
			 (e).
			
	
		April 10, 2008
		Reported with an amendment
	
